COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00075-CV


KIMBERLY C. NYLAND                                                  APPELLANT

                                         V.

ROY J. NYLAND                                                         APPELLEE


                                     ------------

          FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                     ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                     ------------

      On May 2, 2013, and May 22, 2013, we notified appellant in accordance

with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless

the $175 filing fee was paid. See Tex. R. App. P. 42.3(c). Appellant has not paid

the $175 filing fee. See Tex. R. App. P. 5, 12.1(b).




      1
       See Tex. R. App. P. 47.4.
      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007, 2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: June 20, 2013




      2
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).


                                     2